DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “type:” renders the claim indefinite it is unclear what other zeolites may be encompassed by ‘type,’ thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US Patent 10,308,567 in view of Wall US Patent 5,609,751.
Regarding claims 1, 3, 4, 8 and 9, Jin teaches a process comprising (See Figure 1):
a) Sending a C4+ hydrocarbon stream to a reactor 102 and producing C6-C10 aromatics (column 4 line 3);
b) Sending the effluent from reactor 102 to a paraxylene production unit 105 where the effluent undergoes transalkylation and/or disproportion reactions to produce paraxylene (column 4 lines 58-61).
Jin does not specify that the reformation catalyst is a crystalline aluminosilicate catalyst, however Wall teaches that such catalysts are known in reforming and aromatization processes, including ZSM5 (abstract, column 4 lines 60-62).
Regarding claim 2, Jin teaches a raw material hydrocarbon feed is cracked in 100 and the effluent is sent to the aromatization 102 (column 2 lines 15-20). It would be conventional that catalytic cracking hydrocarbons comprise 10% by volume distilling temperature of 140 °C and a 90% by volume distilling temperature of 380 °C.
Regarding claim 5, Wall teaches that such catalysts are known in reforming and aromatization processes, including ZSM5 (abstract, column 4 lines 60-62).
Regarding claim 6, Wall teaches the catalyst may comprise gallium in the amount of 0.1 wt% to 10 wt% of the total catalyst (column 6 line 54). It is reasonably expected that this range overlaps with 100 parts by mass or 10 parts by mass or more.
Regarding claim 7, Jin teaches hydrogenation in the impurities section 103 for the raw material feed (column 4 line 14). It would be conventional that catalytic cracking hydrocarbons comprise 10% by volume distilling temperature of 140 °C and a 90% by volume distilling temperature of 380 °C. Jin does not specify that the reformation catalyst is a crystalline aluminosilicate catalyst, however Wall teaches that such catalysts are known in reforming and cracking processes, including ZSM5 (abstract, column 4 lines 60-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHARON PREGLER/Primary Examiner, Art Unit 1772